Citation Nr: 0103784	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder with peripheral neuropathy.

3.  Entitlement to service connection for 
arteriosclerotic/atherosclerotic disease.

4.  Entitlement to service connection for a skin disorder.
 
5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998, June 1999 and October 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).


REMAND

The veteran claims that he is entitled to service connection 
for multiple medical disorders incurred in service.  For the 
reasons noted below, additional development by the RO is 
necessary before the Board can proceed in adjudicating the 
veteran's claims.

First, during the pendency of this appeal, a bill was passed 
that amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The newly 
passed legislation reflects that the VA's duty to assist now 
includes providing the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  

To date, the RO has not yet considered the veteran's claim 
pursuant to, or undertaken any additional development 
required by, the Veterans Claims Assistance Act of 2000.  The 
evidence in this case establishes that the veteran has the 
claimed disorders and that they may be associated with his 
period of active service.  Considering this fact in 
conjunction with the fact that there is insufficient medical 
evidence of record to determine whether such a relationship 
exists, this claim must be remanded to the RO for the purpose 
of providing the veteran a comprehensive VA examination.  
While this claim is in Remand status, the RO should 
accomplish any additional development required by the 
Veterans Claims Assistance Act of 2000.  

Second, it appears that there are pertinent records that are 
outstanding and need to be secured to evaluate fairly the 
veteran's claims.  During a hearing held at the RO in 
November 1999, the veteran indicated that he had received 
treatment for his neck and back at a VA hospital and by two 
physicians.  The veteran testified that one of these 
physicians is now deceased, but because he did not identify 
the other physician or VA hospital where he was treated, it 
is unclear whether records of this treatment are currently in 
the claims file.  In addition, he also testified that he was 
participating in a six-month treatment program for PTSD and 
had a dermatology appointment scheduled later that month.  At 
present, the claims file contains mental health records dated 
from October 1997 to January 2000, but no records from a 
dermatologist.  Inasmuch as the veteran might not have 
completed his six-month PTSD treatment program by January 
2000, and records of PTSD and skin treatment are pertinent to 
his claim, the RO should attempt to obtain these records on 
Remand.  As well, the RO should provide the veteran an 
opportunity to assist in obtaining and associating with the 
claims file all other possibly pertinent medical records that 
are missing from the claims file, and to present additional 
argument in support of his claims.  See Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999) (holding that an appellant 
has a right to submit additional evidence and argument on all 
matters the Board has remanded to the RO).  

Third, the veteran has claimed that he developed PTSD as a 
result of stressors experienced during his period of active 
service.  Medical evidence of record reflects that the 
veteran is being treated for PTSD, but there is no evidence 
of record confirming that the stressors occurred.  In May 
1998, the RO attempted to verify the alleged stressors by 
requesting a stressor statement from the veteran.  The 
veteran never submitted a written statement, as requested, 
but he discussed the stressors at his November 1999 hearing.  
On Remand, the RO should again request the veteran to submit 
a written stressor statement, which the RO can send to the 
United States Army Joint Services and Environmental Support 
Group (ESG) (redesignated the U.S. Armed Services Center for 
Research of Unit Records) (USASCRUR) in another attempt to 
verify the alleged stressors.  

To ensure that the veteran is afforded due process of law and 
that the Board bases its decision on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this appeal 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claims.  

2.  The RO should also request the 
veteran to submit a comprehensive 
statement, which contains as much detail 
as possible, regarding the stressors he 
alleges he experienced in service.  The 
RO should request the veteran to provide 
the date(s), type(s) and location(s) of 
all combat and noncombat incident(s), the 
number(s) and full names of any 
casualties, the identities of other units 
involved, and any other information the 
veteran deems relevant.  The RO should 
advise the veteran that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The RO should inform the 
veteran that he is ultimately responsible 
for obtaining such information.  

3.  The RO should then review the file 
and prepare, to the extent possible, a 
detailed summary of all of the claimed 
stressors.  (This summary should be 
prepared regardless of whether the 
veteran responds to the RO's request for 
additional stressor, and if no response 
is received, it should be based on the 
veteran's November 1999 hearing 
testimony.)  

4.  The RO should forward a copy of the 
detailed summary of the claimed 
stressor(s), a copy of the veteran's Form 
DA 20, and copies of any other relevant 
service or service medical records to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The RO should 
request the USASCRUR to provide any 
additional information that might 
corroborate any claim of participation in 
combat and all claimed stressors.  

5.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor(s) that it has determined is 
verified by the record.  If the RO finds 
that no stressor is verified, it should 
so state in its report.  The RO should 
then add this report to the claims file. 

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for an 
examination by a board of two VA 
psychiatrists, if available, to determine 
whether the veteran has PTSD, and if so, 
whether it is related to any verified 
stressor(s).  The RO must provide the 
examiners with a summary of any verified 
stressor(s), and instruct them that only 
these stressors may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the PTSD symptoms shown to exist.  The 
examiners should include a complete 
rationale for all opinions expressed. 

7.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of any cervical 
spine, right shoulder and skin disorders, 
heart disease, and hearing loss shown to 
exist.  The RO should provide the 
examiners with a copy of this Remand and 
the veteran's claims file for review in 
conjunction with the examinations.  
Following comprehensive evaluations, 
during which all indicated studies deemed 
necessary are conducted, the examiners 
should: (1) confirm whether the veteran 
has the alleged disorders; and with 
regard to each disorder found (2) opine 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's period of active 
service.  The examiners should provide 
the rationale on which they base their 
opinions. 

8.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken. 

9.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  

10.  Finally, the RO should readjudicate 
the veteran's claims based on all of the 
evidence of record.  In adjudicating the 
issue of entitlement to service 
connection for PTSD, the RO should make a 
formal determination as to whether the 
veteran was engaged in combat.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purpose of this REMAND is to ensure the veteran due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The Board reminds the veteran that he is 
free to submit any additional argument or evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act unless he is otherwise notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




